NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7161



                              FRANK C. BRIDGES, JR.,

                                                            Claimant-Appellant,
                                          v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      William S. Harwood, Jr., Verrill Dana, LLP, of Portland, Maine, argued for
claimant-appellant.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Peter D. Keisler, Acting Attorney
General, Jeanne E. Davidson, Director, and Franklin E. White, Jr., Assistant Director.
Of counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Ethan G. Kalett, Attorney, United States Department of Veterans Affairs, of Washington,
DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-7161


                               FRANK C. BRIDGES, JR.,

                                                              Claimant-Appellant,

                                            v.


            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                              Respondent-Appellee.




                            Judgment
ON APPEAL from the UNITED STATES COURT OF APPEALS
                   FOR VETERANS CLAIMS

in CASE NO(S).         04-1245

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

            Per Curiam (SCHALL, BRYSON, AND MOORE, Circuit Judges).

                            AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT



DATED: October 11, 2007                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk